United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
WEST LOS ANGELES MEDICAL CENTER,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1533
Issued: February 27, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 8, 2018 appellant, through counsel, filed a timely appeal from a March 5, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that counsel did not appeal from the August 2, 2018 decision which denied appellant’s claim for
a schedule award. Therefore, the Board has not exercised jurisdiction over that decision. See 20 C.F.R. § 501.3(c)(4).

ISSUE
The issue is whether appellant has met her burden of proof to establish a recurrence of total
disability commencing May 30, 2017, causally related to her accepted August 24, 2015
employment injury.
FACTUAL HISTORY
On August 25, 2015 appellant, then a 68-year-old health technician, filed a traumatic injury
claim (Form CA-1) alleging that on August 24, 2015 while in the performance of duty she
sustained a left knee injury when a confused patient pushed her and caused her to lose her balance.
She stopped work on the date of injury.
In a report dated September 1, 2015, Dr. Ezequiel Suarez, an attending internist, restricted
appellant to limited duty through September 10, 2015. In a report dated September 3, 2015, he
diagnosed a left knee sprain with osteoarthritis. Dr. Suarez returned appellant to full-time, fullduty work on September 14, 2015. In his report of that date, he opined that her left knee condition
had returned to baseline and released her from treatment. On October 9, 2015 OWCP accepted
that appellant sustained a left knee sprain.
On May 30, 2017 appellant filed a recurrence (Form CA-2a) alleging that she was still
experiencing pain in her left knee and having a difficult time walking and standing. She further
alleged that she previously received injections in her knee following her initial injury, but the pain
worsened after she stopped receiving injections in her left knee beginning December 2016.
In a report dated July 27, 2017, Dr. Kristine Enverga Cachola, an attending physician
specializing in occupational medicine and physiatry, noted appellant’s symptoms of left knee pain,
swelling, popping, and locking. On examination, she found hypertrophic changes to the medial
and lateral joint lines, crepitus on palpation, and degenerative osteoarthritic changes. Dr. Cachola
diagnosed osteoarthritis of the left knee with joint pain. She opined that the occupational 2015 left
knee injury had resolved. Dr. Cachola attributed appellant’s symptoms to a worsening of left knee
osteoarthritis unrelated to her federal employment. She restricted appellant to permanent modified
duty.
By development letter dated August 9, 2017, OWCP notified appellant of the additional
evidence needed to establish her recurrence claim, including a narrative report from her treating
physician which explained how and why the accepted August 24, 2015 left knee sprain had
spontaneously worsened such that she was no longer able to work. It afforded 30 days for
submission of the necessary evidence. Appellant did not provide additional evidence in response
to this request.
By decision dated September 14, 2017, OWCP denied appellant’s claim for recurrence of
disability as the medical evidence of record was insufficient to establish that the resolved
August 24, 2015 left knee sprain had spontaneously worsened. It noted that Dr. Cachola attributed
appellant’s condition to idiopathic osteoarthritis unrelated to the accepted injury.
On September 25, 2017 appellant, through counsel, requested a telephonic hearing before
an OWCP hearing representative. During the hearing, held January 30, 2018, counsel asserted that

2

appellant was off from work due to left knee pain for approximately two weeks in July 2017, but
could not recall the exact dates. The hearing representative left the record open for 30 days to
allow submission of additional evidence.
Following the hearing, appellant provided additional medical evidence. In a report dated
February 9, 2018, Dr. Cachola noted that a June 6, 2016 x-ray demonstrated mild worsening of
degenerative osteoarthritis of the left knee. She attributed appellant’s left knee pain to
osteoarthritis and age-related changes which were “not work related or a recurrence” of disability.
By decision dated March 5, 2018, an OWCP hearing representative affirmed the prior
decision, finding that the medical evidence of record was insufficient to establish a recurrence of
disability commencing May 30, 2017 as a result of a material change/worsening of the accepted
employment injury. He noted that Dr. Cachola had explained in detail that appellant’s left knee
condition had been caused by osteoarthritis unrelated to the accepted August 24, 2015 left knee
sprain.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment.4 This term also means an inability to work because a light-duty assignment made
specifically to accommodate an employee’s physical limitations, and which is necessary because
of a work-related injury or illness, is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations. A recurrence does not occur when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties, or a reduction-in-force.5
OWCP’s procedures provide that a recurrence of disability includes a work stoppage
caused by a spontaneous material change in the medical condition demonstrated by objective
findings. That change must result from a previous injury or occupational illness rather than an
intervening injury or new exposure to factors causing the original illness. It does not include a
condition that results from a new injury, even if it involves the same part of the body previously
injured.6
An employee who claims a recurrence of disability due to an accepted employment-related
injury has the burden of proof to establish by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury. This burden of proof requires that a claimant furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that,
for each period of disability claimed, the disabling condition is causally related to the employment

4

20 C.F.R. § 10.5(x); see S.F., 59 ECAB 525 (2008).

5

Id.

6
Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2 (June 2013); F.C., Docket
No. 18-0334 (issued December 4, 2018); Kenneth R. Love, 50 ECAB 193, 199 (1998).

3

injury, and supports that conclusion with medical reasoning.7 Where no such rationale is present,
the medical evidence is of diminished probative value.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a recurrence of
total disability commencing May 30, 2017, causally related to her accepted August 24, 2015
employment injury.9
Dr. Cachola provided two reports which discussed appellant’s left knee condition on and
after May 30, 2017. She opined on July 27, 2017 that the occupational 2015 left knee sprain had
resolved and that any subsequent symptoms were caused by worsening of idiopathic osteoarthritis
unrelated to appellant’s federal employment. In a report dated February 9, 2018, Dr. Cachola
again attributed appellant’s left knee pain to osteoarthritis and age-related changes “not work
related or a recurrence” of disability.
Dr. Cachola did not document a spontaneous worsening of appellant’s left knee sprain
resulting in total disability on or after May 30, 2017.10 Rather, she specifically attributed
appellant’s condition to nonoccupational causes. As Dr. Cachola did not relate appellant’s
disability to the accepted left knee sprain, her reports fail to establish a work-related recurrence of
disability.11
The Board finds that the medical evidence submitted does not establish total disability
commencing May 30, 2017 due to residuals of the accepted August 24, 2015 injury. Thus, the
Board finds that appellant has not met her burden of proof to establish by the weight of the reliable,
probative, and substantial evidence, a change in the nature and extent of the injury-related
condition resulting in her inability to perform her employment duties.12
On appeal, counsel contends that OWCP’s hearing representative reviewed appellant’s
case under an incorrect standard as he considered whether the decision was “correct and
appropriate” rather than conduct a de novo review. As explained above, appellant had the burden
of proof to establish by the weight of the substantial, reliable, and probative evidence that the
disability for which she claimed compensation is causally related to the accepted injury. OWCP’s
hearing representative correctly applied this standard and the Board affirms his finding that the
evidence of record was insufficient to establish a recurrence of disability commencing
May 30, 2017.
7

J.D., Docket No. 18-0616 (issued January 11, 2019); see C.C., Docket No. 18-0719 (issued November 9, 2018);
see also Ronald A. Eldridge, 53 ECAB 218 (2001).
8

Mary A. Ceglia, Docket No. 04-0113 (issued July 22, 2004).

9

J.D., supra note 7; Alfredo Rodriguez, 47 ECAB 437 (1996).

10

J.D., id.; J.H., Docket No. 12-1848 (issued May 15, 2013).

11

Id.

12

K.P., Docket No. 15-1711 (issued January 14, 2016).

4

Appellant may submit new evidence with a written request for reconsideration to OWCP
within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence of
total disability commencing May 30, 2017, causally related to her accepted August 24, 2015
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the March 5, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 27, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

